DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
As per claim[s] 21, 28, 29, 30, 33, 35, 36, 37 that were rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. [US PGPUB # 2013/0337351] in view of Popa et al. [US PGPUB # 2013/0294284], the rejections are withdrawn. 
As per claim[s] 22, 27, 31, 34, 38 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Spencer et al. [US PGPUB # 2013/0337351] in view of Popa et al.
[US PGPUB # 2013/0294284] as applied to claim[s] 21 above, further in view of
Dawoud Shenouda Dawoud et al. [US PGPUB # 2016/0080380], hereinafter DSD, the rejections are withdrawn.
As per claim[s] 23 — 26, 32, 39, 40 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Spencer et al. [US PGPUB # 2013/0337351] in view of Popa et al.
[US PGPUB # 2013/0294284] and Dawoud Shenouda Dawoud et al. [US PGPUB #
2016/0080380], hereinafter DSD as applied to claims] 22 above, and further in view of
Samji et al. [US PGPUB # 2007/001 6630], the rejections are withdrawn.
Allowable Subject Matter
Claim[s] 21 – 40 are allowed, but are renumbered as 1 – 20. 
The following is an examiner’s statement of reasons for allowance: the claims are being allowed based on the patent board’s decision dated 04/29/2022. See the IFW. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434